DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 5, 6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 20060179913 (“Strasser”).
Regarding Claim 16, Strasser discloses (see Figs. 4-5) a machine tool for a press brake comprising a receptacle for a tool, a guide rail and at least one tool storage device having a tool storage unit configured to be displaceable and mountable and designed to receive non-mounted tools for the machine tool, wherein: the guide rail (51, 52) is arranged on a front of the machine tool in the area of a lower beam; Claim 2- carriage (50) configured to be moved on the guide rail (51-52) and a module carrier arranged on the carriage  and configured to receive the tools; Claim 5-a non–foldable storage table (3) arranged on the module carrier ([0042]); Claim 6-a manipulator (18) configured to handle the tools on the module carrier ([0041]).
Claims 2, 3, 8, 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 20090145866 (“Panosian et al.”).
Regarding Claim 16, Panosian et al. discloses a receptacle for a tool, a guide rail and at least one tool storage device having a tool storage unit configured to be displaceable and mountable and designed to receive non-mounted tools for the machine tool, wherein: the guide rail (12) is arranged on a front of the machine tool in the area of a lower beam; Claim 2- carriage (14, 16) configured to be moved on the guide rail (12) and a module carrier (28) arranged on the carriage (14, 16) and configured to receive the tools; Claim 3-at least one pocket (32, 34) configured to receive the tools and arranged on the module carrier (28); Claim 8- at least one of the module carrier (28) is removable; Claim 9-the handles (38) configured to remove the module carrier (28) and arranged on an upper part of the module carrier (28).

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. Applicant argues the prior art Strasser and Panosian do not teach the claimed invention because it would not work with a machine tool for a press brake (pages .6-8). 
Examiner respectfully disagrees, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Here, the claim only requires a receptacle for a tool, configured to be displaced and arranged on a lower beam. Both Strasser and Panosian teach a structure configured to support tools along a .

Allowable Subject Matter
Claims 4, 7, and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637